Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art of record, alone or in combination, an amusement ride system comprising a ride path having a curve; a carousel mechanism configured to rotate about a vertical axis and having a plurality of objects fixed to the carousel mechanism, wherein the curve extends about at least a portion of the perimeter of the carousel; and a controller configured to control a first actuator of the carousel and a second actuator of a ride vehicle on the path to coordinate a rotation speed of the carousel and a speed of the ride vehicle along the curve to provide a perception of travel speed to a ride of the vehicle that differs from the speed of the ride vehicle.  The prior art of record also fails to teach a treadmill system having set pieces, wherein the treadmill system is configured to transition the set pieces along a treadmill path, wherein a portion of the treadmill path is aligned with and offset by a vertical distance from a portion of the vehicle ride path; and a tunnel comprising a first end configured to receive the ride vehicle via the vehicle ride path and a second end defining an exit of the tunnel via the vehicle ride path, wherein the tunnel is disposed about the portion of the vehicle ride path and the portion of the treadmill path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711